   Case 1:10-cr-00043-JRH-BKE Document 54 Filed 12/17/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                       AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                                 OR 110-043


WALTER BERNARD HORNSBY




                                            ORDER




       The Court denied Defendant Walter Bernard Hornsby's motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A) on August

25, 2020. (Doc. 46.)              Presently, Defendant has filed a "'Motion to

Amend"      his    motion       for    compassionate     release,       which   the     Court

construes     as    a    motion       for   reconsideration.        Defendant     has    also


filed a separate motion for the appointment of counsel.

       Through      his     motion.         Defendant   first      complains    about     the

prison facility's response to the COVID-19 pandemic.                       To the extent

that Defendant is challenging the conditions of his confinement,

he must do so through a civil lawsuit brought pursuant to 42 U.S.C.

§ 1983.


       Defendant         also    reiterates      that   his   medical     condition,       in

conjunction         with        the    possibility      of    contracting       COVID-19,

qualifies         his    circumstances         as    extraordinary       and    compelling

warranting release.             In its prior Order, however, the Court assumed

that    Defendant's         circumstances           qualify   as    a   serious    medical
     Case 1:10-cr-00043-JRH-BKE Document 54 Filed 12/17/20 Page 2 of 2



condition      under   U.S.S.G.   §   1B1.13    app.    note   1(a)(i),    but   it

determined that the sentencing factors of 18 U.S.C. § 3553(a)

mitigate against his release.             (Order of Aug. 25, 2020, at 3.)

The Court further rejected the notion that Defendant does not pose

a danger to the community.        (Id.)    In the current motion. Defendant

presents no argument or evidence addressing this issue.               And, upon

review of the case, the Court remains convinced that Defendant is

not a good candidate for compassionate release.

        Upon    the    foregoing.     Defendant        Hornsby's    motion       for

reconsideration (doc. 49) is DENIED.             With respect to his motion

to   appoint     counsel.   Defendant      is   advised    that    there   is     no

constitutional right to counsel in a § 3582(c) proceeding. United

States V. Webb, 565 F.3d 789, 794-95 (11^^ Cir. 2009).                Moreover,

Defendant has not shown that the interests of justice require the

appointment of counsel in his case.             Accordingly, in the exercise

of considered discretion. Defendant's motion for the appointment

of counsel (doc. 50) is also DENIED.

      ORDER ENTERED at Augusta, Georgia, this /^^^^ay of December,
2020.




                                            J. RAmgAL HALE, CHIEF JUDGE
                                                       STATES DISTRICT CCURT
                                             ICUTHERN    DISTRICT CF GECRGIA
